UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1242


JACQUELINE LENORLIA TAYLOR,

                    Plaintiff - Appellant,

             v.

ROYAL AHOLD NV, KONINKIJKE AHOLD (AHony), AHOLD USA, GIANT
MARTINS FOOD & PHARMACY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge, and Robert E. Payne, Senior District
Judge. (3:16-cv-00241-REP)


Submitted: July 31, 2017                                          Decided: August 14. 2017


Before TRAXLER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline L. Taylor, Appellant Pro Se. Padraic Kevin Keane, JORDAN COYNE LLP,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacqueline Lenorlia Taylor appeals the district court’s order dismissing her civil

action. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Taylor v. Royal Ahold NV, No.

3:16-cv-00241-REP (E.D. Va. Jan. 24, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2